Citation Nr: 1505890	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for atherosclerotic heart disease, status-post myocardial infarction and coronary artery bypass graft (ischemic heart disease) and assigned a noncompensable disability evaluation, effective August 31, 2010.

Subsequently, in an August 2012 Decision Review Officer (DRO) decision, the RO assigned a 10 percent rating for the Veteran's service-connected heart disease, effective August 31, 2010.  However, the claim remains in controversy because the Veteran is not in receipt of the maximum schedular benefits allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  For the initial rating period from August 31, 2010, to June 25, 2012, the Veteran's service-connected IHD has been manifested by the necessity of continuous medication.

2.  For the initial rating period from June 26, 2012, forward, the IHD has been manifested by an estimated METS level of between 1 and 3 resulting in dyspnea and fatigue.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for IHD are not met or more nearly approximated for the initial rating period from August 31, 2010, to June 25, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for a 100 percent disability rating from June 26, 2012, for IHD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

As the issue on appeal concerns an initial rating for IHD-and comes before the Board on appeal from a decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.   See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA and non-VA medical treatment records.  The Veteran was also afforded a VA examination in June 2012.  Said examination was adequate, because it was performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VA's duties to assist and notify have been satisfied in the current appeal.  

II.  Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson, 12 Vet. App. at 126.  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.  

III.  IHD Initial Rating Analysis

The Veteran contends that he is entitled to a 100 percent disability evaluation for his IHD based upon a workload of 1 to 3 METs shown during VA examination in June 2012.  This averment was reiterated in the February 2013 informal hearing presentation filed by the Veteran's accredited representative.  

In December 2008, the Veteran  had undergone  a coronary artery bypass graft, times three.  The discharge summary from private facility MBMC indicates that at that time cardiac catheterization showed advanced triple vessel occlusive disease with an ejection fraction of 50 percent.  The post-surgery diagnosis was advanced multi-level coronary artery occlusive disease with limited myocardial infarction.  Medications included one buffered aspirin per day in addition to Toprol XL 25 milligrams daily.  The Veteran was to resume his pre-operative medications, to include  Lovastatin and Zetia.  

The Veteran filed his claim for service connection for IHD in December 2010.  
VA treatment notes include a December 2011 primary care evaluation during which the Veteran complained of sharp pain in the chest wall, lasting a few minutes.  Examination revealed regular rhythm and rate without murmur or gallop, S1 and S2 pulses 2+ bilaterally,  no pedal edema, posterior myocardial infarction nondisplaced, positive holosystolic murmur, and ejection systolic murmur.  The assessment was chronic ischemic heart disease.  A December 2011 VA mental health note included a report of panic attacks since the Veteran's 2008 heart surgery.  The Veteran indicated feeling short of breath, having chest tightness, racing heart, and flushing lasting for 10 to 15 minutes.  During January 2012 VA cardiology consultation, the Veteran was assessed with atypical chest pain that was probably chest wall pain, occurring during deep breathing and reproduced during examination.  In June 2012, the Veteran was hospitalized for one day at VA for chest pain.  A July 2012 VA cardiology outpatient treatment note showed chronic chest pain in the right side for at least two years, described as unrelenting and worse with movement.  A stress test performed two weeks previously showed normal perfusion and ejection fraction.  The assessment was that the chest pain may be due to the C5-C6 cervical spine disk which involved right radial nerve distribution.  

The Veteran attended a VA heart conditions examination in June 2012.  The examiner noted diagnoses of atherosclerotic cardiovascular disease and stable angina.  He stated that the Veteran's atherosclerosis with stenosis met the definition of IHD, and that continuous medication (Simvastatin) was required for control of the Veteran's heart condition.  The physician noted that the Veteran had more than one episode of congestive heart failure in the past year, and that the Veteran had been hospitalized by VA in June 2012 for chest pain.  Upon examination, the Veteran's heart rate was 71, with regular rhythm and normal heart sounds.  His lungs were clear to auscultation.  Peripheral pulses were normal, and there was no peripheral edema in the lower extremities.  The examining physician noted that a VA myocardial scan dated June 2012 noted a normal study, with normal perfusion, wall motion, and an ejection fraction of 70 percent.  A June 2012 VA echocardiogram noted normal wall motion and thickness and a left ventricular ejection fraction of 60 percent.  An interview-based METs test recorded symptoms of dyspnea and fatigue.  The Veteran's METs level was recorded as 1-3.  The examiner stated that the METs-level limitation was not due solely to the Veteran's heart condition.  He stated that the Veteran's non-service connected hypothyroidism lowered the METs level.  However, the examiner concluded that because the limitation in the Veteran's METs level was due to multiple factors, it was not possible to accurately estimate the percentage due solely to the Veteran's service-connected IHD.  The examiner added that the Veteran's heart disability affected his ability to work in that he lacked stamina.  

Throughout the appeal period, the Veteran's IHD has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  The rating criteria under this code section provide that a rating of 10 percent is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of a requirement for continuous medication. 

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A rating of 60 percent is warranted with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board finds that since the level of impairment resulting from the IHD had increased significantly (as demonstrated by the June 2012 VA examination), staged ratings are warranted.  The Board has determined that the record supports staged ratings of not higher than 10 percent for the period from August 31, 2010, to June 25, 2012, and of 100 percent from June 26, 2012, forward.  

After a review of all the evidence, the Board finds that for the initial rating period from August 31, 2010, to June 25, 2012, the IHD has been manifested by the requirement of continuous medication.  The December 2008 discharge summary from MBMC noted that in addition to one buffered aspirin per day as well as Toprol XL 25 milligrams daily, the Veteran was to resume his pre-operative Lovastatin and Zetia.  Additionally, during his June 2012 VA heart examination, the examiner stated that continuous medication (Simvastatin) was required for control of the Veteran's heart condition.  

Given that the need for continuous medication is contemplated by the current 10 percent rating from August 31, 2010, to June 25, 2012, the Board finds that a rating in excess of 10 percent for this period is not warranted.  This is so because the Veteran does not exhibit any of the symptoms necessary for a rating of 30 percent (workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray).  Furthermore the Veteran also does not exhibit any of the symptoms associated with a 60 percent rating for the period from August 31, 2010, to June 25, 2012 (more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent).   Finally, as will be explained below, the rating criteria for a 100 percent disability evaluation for the Veteran's service-connected IHD were met from June 26, 2012.  Thus, for the initial rating period from August 31, 2010, to June 25, 2012, the IHD most nearly approximated the criteria for a 10 percent rating under Diagnostic Code 7005.  

The Board next finds that, for the initial rating period from June 26, 2012, forward, the IHD has been manifested by (as shown on VA examination) a METs level of between 1 and 3 with symptoms of dyspnea and fatigue, more than one episode of congestive heart failure in the past year, and the need for continuous medication.  The Board notes that with respect to the recorded METs level of 1-3, the examiner stated that the METs-level limitation was not due solely to the Veteran's heart condition, in that the Veteran's non-service connected hypothyroidism lowered the METs level.  Notably, the examiner concluded that because the limitation in the Veteran's METs level was due to multiple factors, it was not possible to accurately estimate the percentage due solely to the Veteran's service-connected IHD.  Where an examiner is unable to distinguish the symptoms of service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

Thus, for the period from June 26, 2012, forward, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the severity of the Veteran's IHD most closely approximates the criteria for the maximum schedular rating of 100 percent under Diagnostic Code 7005.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7005.  

IV.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the Veteran's claim for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) ; see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

In this case, with respect to the first prong of Thun, there is nothing of record suggesting that the Veteran has experienced symptoms which are not contemplated under the rating criteria for his service-connected heart disorder.  The Veteran's symptoms of the need for continuous medication, more than one episode of congestive heart failure in the past year, and a workload of 3 METs or less with dyspnea and fatigue are contemplated in the rating criteria for Diagnostic Code 7005.  As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2).  Additionally, the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is also accounted for by the schedular rating criteria.  Id.  Because the associated symptomatology and degree of disability shown are entirely contemplated by the rating schedule, referral for extraschedular consideration is not warranted.  

Comparing the Veteran's disability level and symptomatology of his IHD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is therefore adequate.  Absent any exceptional factors associated with the Veteran's service-connected heart disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

V.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, and that decision has become final.  In this case, in a January 2013 Rating Decision, the RO denied the claim for a TDIU.  In the notice letter associated with the January 2013 Rating Decision (issued January 16, 2013), the Veteran was notified of his appellate right to appeal the unfavorable decision.  However, he has not initiated an appeal of the January 2013 denial of TDIU.  As such, the January 2013 Rating Decision denying a TDIU became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).


	(CONTINUED ON NEXT PAGE)






ORDER

An initial rating in excess of 10 percent for IHD for the period from August 31, 2010, to June 25, 2012, is denied.

An increased rating of 100 percent for IHD for the period from June 26, 2012, forward, is granted.  




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


